Citation Nr: 0311058	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for loss of use of both 
lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from September 1940 to October 
1940, from October 1942 to January 1947, from August 1949 to 
April 1950, from September 1951 to July 1953, and from 
December 1955 to July 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).

In this case, the veteran requested a hearing at the RO 
before a Veterans Law Judge.  This issue was remanded in 
September 2002, to provide the veteran the requested hearing.  
In November 2002, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is in the file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
service connection for loss of use of both lower extremities 
has been obtained by the RO.

2.  The veteran is service-connected for disabilities 
including spondylolisthesis, L5-S1, with low back strain, 
evaluated as 40 percent disabling.  

3.  There is no competent medical evidence to show that the 
veteran has a current disability of loss of use of both lower 
extremities to the extent that no effective function remains 
other than that which would be equally well served by an 
amputation stump with the use of a suitable prosthetic 
appliance.  Even if the veteran has bilateral leg complaints 
related to the service connected lumbar spine disability, 
there is no showing of disability of loss of use of both 
lower extremities currently.


CONCLUSION OF LAW

A disability of loss of use of both lower extremities was not 
incurred in or aggravated by service, nor is it shown to be 
proximately due to, the result of, or aggravated by service 
connected disability.  38 U.S.C.A. §§ 1110, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 3.350 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to service connection for loss of 
use of both lower extremities.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him as to this issue.  See 38 U.S.C.A. § 5103A (West 2002).  
In this regard there has been notice as to information 
needed, treatment records have been obtained, VA examinations 
have been provided, and there have been rating decisions and 
a statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case 
has been notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
regarding the VCAA was provided in January 2001.  This letter 
and other letters from the VA provided notification to the 
claimant and to the claimant's representative of any 
information, and medical or lay evidence, not previously 
submitted that is necessary to substantiate the claim; and 
notice of which evidence, if any, the claimant is being 
expected to obtain and submit, and which evidence will be 
retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

It is noted that evidence was received by the RO, to which a 
Supplemental Statement of the Case (SSOC) was not prepared.  
This evidence, a VA examination and VA treatment records, 
were obtained pursuant to a different claim.  Some of these 
records do describe the veteran's symptomatology of the lower 
extremities; however, they do not show a different disability 
picture that that described in the evidence addressed in the 
SOC and SSOC in this case.  Therefore, the Board finds that 
there would be no useful purpose in remanding for the 
issuance of a SSOC.  Further, the representative has had an 
opportunity to review the documents, and thus the contents 
are known.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Additionally, service connection 
will be granted for a disability that is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection on the basis 
of aggravation may also be granted.  See Allen v. Brown, 
7 Vet. App. 439 (1995).

In this case, the veteran is service connected for a lumbar 
spine disability and contends that he has a disability of 
loss of use of both lower extremities that is due to the 
service connected lumbar spine disability.  In this regard, 
38 C.F.R. § 3.350 defines loss of use of extremities as when 
no effective function remains other than that which would be 
equally well served by an amputation stump with the use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  
38 C.F.R. § 3.350 (2002).

In this case, the current evidence shows that on VA hospital 
treatment records in February 1995, the veteran had decreased 
motor power of the lower extremities.  In June 1995, the 
veteran had difficulty ambulating and was in a wheel chair.  
In August 1995, the veteran was noted to ambulate with cane 
or wheel chair.  In December 1995, the veteran was 
independent with Canadian crutches.  In January 1996, the 
veteran was noted to be ambulating around the unit.  In 
September 1996, the veteran was noted to need assistive 
device with ambulation, such as walker or crutches, and used 
a motorized wheel chair for long distance ambulation.  In 
September 1996, October 1996, and December 1996, it was noted 
that the veteran used a pipe chair for ambulating around the 
unit and an electric wheel chair for long distance 
ambulation.

On VA examination in July 1995, the veteran reported problems 
with ataxia and weakness in his legs.  He reported that he 
could walk limited distances with a cane or holding on with a 
hand rail.  The diagnoses included bilateral lower extremity 
motor weakness.

On VA examination in December 1996, the veteran reported that 
his leg function had gradually deteriorated until two years 
previously when he became unable to walk because of weakness 
in his legs.  He had physical therapy sixteen months ago and 
now he could take a few cautious steps, but mainly he rode in 
an electrical wheelchair.  On examination, the veteran could 
get off of the electrical wheelchair alone and take a few 
very cautious steps.  His gait was noticeably impaired.  It 
was apparent that he had a problem with his legs.  The 
diagnoses included obvious and marked weakness of both lower 
limbs with weakness of the flexor muscle of the right leg.

On VA examination in August 1997, the veteran reported that 
currently he used an electrical wheelchair and stood holding 
onto a chair or table for stabilization.  He reported being 
afraid to let go for fear of falling.  He reported that in 
physical therapy he walked on a treadmill but used his arms 
to hold a lot of his weight.  On examination, the veteran 
moved his legs up and down and side to side, he stood up, sat 
down, and transferred to the wheelchair holding onto stable 
objects.  It was noted that the veteran used to use a pipe 
chair but had started to rely on using the electrical 
wheelchair over time for most of his mobility.

On VA examination in November 1999, the veteran reported that 
he did not walk and that his legs did not function, and that 
this had been going on for years.  He had been admitted to a 
VA nursing care center in August 1995 and reported that he 
could not walk at all on admission but stated he had improved 
since then and could stand with help.  He used a motorized 
cart.  He had crutches but rarely used them.  On examination, 
the veteran held on to furniture to stand.  He ambulated five 
feet with shuffling gait and one assist.  It was opined that 
lower extremity weakness may be secondary to overall 
deconditioning rather than back disability or cerebrovascular 
accident as the veteran expressed a lack of physical activity 
and exhibited shortness of breath rather than increased 
weakness when assisted to ambulate.

On a VA hospital discharge report regarding hospitalization 
from August 1995 to October 2000, it was noted that the 
veteran used an electric scooter to ambulate but could walk 
with crutches or by holding on to things.  

VA treatment records from November 2000 show the veteran was 
using a crutch or his wheelchair to ambulate.  

At the Board hearing in November 2002 the veteran reported he 
used his wheelchair and crutches to move around.

In this case there is no showing by the competent medical 
evidence of a current disability of loss of use of both lower 
extremities as defined in 38 C.F.R. § 3.350.  The evidence 
shows that the veteran can ambulate with crutches, including 
by his own report at the November 2002 Board hearing.  There 
is no showing by the competent evidence that no effective 
function remains other than that which would be equally well 
served by an amputation stump with the use of a suitable 
prosthetic appliance.  Moreover, the medical evidence does 
not establish that the veteran's lower extremity impairment 
is primarily due to his service-connected low back 
disability.  As such, as there is no current medical evidence 
to establish the presence of a current disability of loss of 
use of both lower extremities due to service-connected 
disability, there can be no valid claim for service 
connection, including as secondary to the service connected 
lumbar spine disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); and Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  As such, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for loss of use of both lower extremities. 


ORDER

Entitlement to service connection for loss of use of both 
lower extremities is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

